Citation Nr: 1605546	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-32 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for acquired psychiatric disorders other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970.

This matter comes to the Board of Veterans' Appeal (Board) from a July 2007 decision by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran, his wife, and his son testified at a hearing before the undersigned Veterans' Law Judge and a transcript of that hearing has been associated with the claims file.

The Board is characterizing  the issues on appeal as they appear above so as to reflect the fact that the Veteran is diagnosed with multiple psychiatric disorders as well as the fact that his claims have been previously considered and denied by VA.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Since issuance of the July 2012 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in December 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  An October 1999 Board decision denied service connection for PTSD.

2.  A February 2000 rating decision denied the Veteran's application to reopen a claim of service connection for acquired psychiatric disorders other than PTSD; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period. 

3.  The most probative evidence of record shows that the evidence received since the time of the final October 1999 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

4.  Evidence received since the time of the final February 2000 rating decision is cumulative of that at the time of the prior final denial of the application to reopen the claim of service connection for acquired psychiatric disorders other than PTSD.

5.  The Veteran has PTSD related to in-service stressors.  


CONCLUSIONS OF LAW

1.  The October 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2014).

2.  The February 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for acquired psychiatric disorders other than PTSD.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

5.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As to the PTSD claim, the Board finds that it need not discuss whether there was VCAA compliance because the below decision is granting the claim and therefore any inadequacies is harmless error.

As to the application to reopen the claim of service connection for acquired psychiatric disorders other than PTSD, the Board finds that letters dated in January 2007, January 2008, and March 2011  provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the July 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statements of the case, and the supplemental statement of the case.  Therefore, any error in a notice letter would be harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative, who with the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current psychiatric disabilities are related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim to reopen.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c) (2) were met.

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the appellant's service treatment records, service personnel records, and his records from the Houston VA Medical Center.  

The Veteran was not examined in connection with the claim concerning psychiatric disability other than PTSD.  As explained below, the appellant has not submitted new and material evidence here and therefore VA examinations with medical opinion are not required with respect to this claim.  38 C.F.R. § 3.159(c)(4)(iii).  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the appellant's electronic records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims to Reopen

The Veteran in writings to VA as well as at his personal hearing claimed that he has psychiatric disorders, including PTSD, as a result of his service in the Republic of Vietnam.  He reports, in substance, that they are due to his time in the Republic of Vietnam during which time he saw burned dead bodies in the wreckage of helicopters that had crashed; saw a child killed; and was in fear of his life on at least one occasion when the water tanker truck he was traveling in on the way to help put out a fire at an ammunition dump became stuck on the side of the road, surrounded by locals who he thought wanted to kill him and his friends, and he had to keep them away with a shotgun he was issued before they were rescued.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

a.  PTSD

With the above criteria in mind, the record shows that the October 1999 Board decision denied the claim of service connection for PTSD because, among other things, the Veteran did not have a diagnosis of PTSD.  However, since that time VA received medical records diagnosing him with PTSD.  See, e.g., a letter from Gary E. Miller, M.D., dated in May 2011; a letter from the Veteran's VA medical doctor dated in August 2007; and VA treatment records dated in September 2007, December 2007, February 2008, October 2008, and December 2009 to July 2012.  As this addresses a basis for the prior denial, the Board finds the medical records are new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  

b.  Acquired Psychiatric Disorders Other Than PTSD

With the above criteria in mind, the record shows that a February 2000 rating decision most recently denied the Veteran's application to reopen a claim of service connection for acquired psychiatric disorders other than PTSD.  Moreover, the record does not show that the Veteran appealed this decision or filed with VA any statements or evidence that could constitute new and material evidence in the first year after this decision.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2000 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The February 2000 rating decision denied the application to reopen a claim of service connection for acquired psychiatric disorders other than PTSD because, in substance, the record still did not show the Veteran being seen for a psychiatric disorder in-service, being diagnosed with a psychosis in the first post-service year, or a medical link between his post-service acquired psychiatric disorders other than PTSD (i.e., a schizoaffective disorder) and his military service.

Since this final decision, VA has received additional VA and private medical records; duplicate copies of previously submitted service personnel records, medical records, and statements; written statements in support of the claims from the claimant and his family members; and testimony from the Veteran, his wife, and his son at a personal hearing.  

As to the medical records, they show the Veteran's continued post-service complaints and/or treatment for acquired psychiatric disorders other than PTSD (i.e., a schizoaffective disorder and a cognitive disorder).  However, the records do not show the Veteran being treated for any of these psychiatric disorders in-service, being diagnosed with a psychosis in the first post-service year, or a medical link between his post-service acquired psychiatric disorders other than PTSD and his military service.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.303.  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and it is not new and material.  38 C.F.R. § 3.156(a).

As to duplicate copies of previously submitted service personnel records, medical records, and statements, the Board finds that this additional evidence is not new evidence because it was previously considered by VA.  38 C.F.R. § 3.156(a).

As to the written statements as well as the personal hearing testimony, these statements and testimony amount to nothing more than their continued claims that the Veteran's post-service acquired psychiatric disorders other than PTSD were caused by his military service.  These claims were, in substance, before VA when it last denied the claim.  Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his family members continue to claim that the appellant's acquired psychiatric disorders other than PTSD were caused by his military service is not new evidence within the meaning of 38 C.F.R. § 3.156(a).  

Thus, because no new and material evidence has been received, the application to reopen the claim of service connection for acquired psychiatric disorders other than PTSD must be denied.

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

A Veteran's lay testimony alone also may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a confirmed PTSD stressor, the Veteran has always asserted that his PTSD was caused by, among other things, seeing the burned and dead bodies of men who died in a helicopter crash while he was stationed in the Republic of Vietnam.  In this regard, the Veteran's DD 214 shows he had one year of foreign service.  His service personnel records further show that he served with the United States Naval Support Activity, Da Nang, Republic of Vietnam from at least January 1969 to April 1969 and he was awarded the Navy Achievement Medal with Combat V for meritorious service from May 1969 to April 1970 as well as awarded the Fleet Marine Force Combat Operations Insignia.  The Veteran also filed with VA a copy of a January 1970 letter he wrote home while he was serving in the Republic of Vietnam in which he reported seeing the burned and dead bodies of men that had been killed in a helicopter crash.  

The foregoing pieces of evidence supports the conclusion the Veteran saw burned and dead bodies caused by a helicopter crash while serving in the Republic of Vietnam.  The Veteran's treatment records include those where PTSD is diagnosed and those where it is concluded he does not have PTSD.  One of those who found the Veteran met the criteria for a diagnosis of PSTD wrote in August 2007, as follows:

 [the Veteran] is under my care . . . for treatment of post-traumatic stress disorder and schizoaffective disorder.  It is my opinion that [he] has post traumatic stress disorder due to his military service in Vietnam.  He continues to experience flashbacks, intrusive thoughts, and nightmares of his Vietnam experience.  This includes, but is not limited, to his seeing dead bodies . . .

This record presents a relative balance of evidence on the question of whether the Veteran has PTSD due to his service stressors.  Resolving the doubt raised by this evidence in the Veteran's favor, a basis upon which to establish service connection for PTSD has been presented.  

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

The application to reopen a claim of entitlement to service connection for acquired psychiatric disorders other than PTSD is denied.



Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


